DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 7/11/2022 is acknowledged.
Claims 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/2022.

Drawings
The drawings were received on 1/09/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, and 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berlowitz et al. (US 2017/0271701 A1, hereafter Berlowitz) in view of Campanari et al. (“Using MCFC for high efficiency CO2 capture from natural gas combined cycles: Comparison of internal and external reforming”, Applied Energy vol. 112, p 772-783, 2013, hereafter Campanari) and further in view of Pham (US 2005/0037245 A1, hereafter Pham).
With regard to claim 1, Berlowitz teaches a method for producing electricity [0076] using a molten carbonate fuel cell comprising an anode and a cathode [0048], the method comprising:
operating the molten carbonate fuel cell with a cathode input stream comprising CO2 and O2 (within air) [0019, fig. 3] to generate 
i) electricity at a current density of 60 mA/cm2 or more (700 A/m2 or more which is equivalent to 70 mA/cm2 or more)[0067], 
ii) an anode exhaust comprising H2, CO, and CO2, [0019, fig. 3] and 
iii) a cathode exhaust comprising 2.0 vol. % or less CO2 (1.5 vol. % or less) [0055], and O2 [0019, fig. 3]. 
Berlowitz does not explicitly teach the amounts of water vapor oxygen in the cathode exhaust.  However, in the same field of endeavor, Campanari teaches operating a molten carbonate fuel cell to generate a cathode exhaust with 9 mol % H2O and 11 mol % O2 which would fall within and obviate the claimed ranges [pg. 779 col. 1 paragraph 3, fig. 2, pg. 780 table 3].  It would have been obvious to one of ordinary skill in the art to use the operating method and exhaust compositions of Campanari with the method of Berlowitz for the benefit of high efficiency and CO2 avoidance [Campanari pg. 782 col. 1 paragraph 3].
Modified Berlowitz does not explicitly teach oxidizing the anode exhaust using a metal oxide oxidizer.  However, in the same field of endeavor, Pham teaches recycling anode exhaust to an oxidizing bed [0053].  It would have been obvious to one of ordinary skill in the art to use the oxidizing bed and recycling method of Pham with the method of Berlowitz for the benefit of utilizing excess CO2 for hydrogen generation [Pham 0053].
With regard to claim 2, Modified Berlowitz does not explicitly teach oxidizing the anode exhaust using a metal oxide oxidizer.  However, in the same field of endeavor, Pham teaches recycling anode exhaust to an oxidizing bed [0053] with a metal oxide that is converted to a metal (FeOx to Fe) [0047, fig. 1].  It would have been obvious to one of ordinary skill in the art to use the oxidizing bed and recycling method of Pham with the method of Berlowitz for the benefit of utilizing excess CO2 for hydrogen generation [Pham 0053].
With regard to claim 5, Modified Berlowitz does not explicitly teach oxidizing the anode exhaust using a metal oxide oxidizer.  However, in the same field of endeavor, Pham teaches recycling anode exhaust to an oxidizing bed [0053] with a metal oxide that is converted to a metal (FeOx to Fe) [0047, fig. 1].  Pham further teaches adjusting hydrogen production (which would oxidize metal during supplying hydrogen) and electricity generation (which would accumulate metal during supplying hydrogen and carbon dioxide to the fuel cell) may be adjusted according to demand (requested load) [0053, fig. 1].  It would have been obvious to one of ordinary skill in the art to use the oxidizing bed and recycling method of Pham with the method of Berlowitz for the benefit of utilizing excess CO2 for hydrogen generation [Pham 0053].
With regard to claim 6, Berlowitz teaches the cathode exhaust comprises O2 [0019, fig. 3].  Modified Berlowitz does not explicitly teach oxidizing the anode exhaust using a metal oxide oxidizer.  However, in the same field of endeavor, Pham teaches recycling anode exhaust to an oxidizing bed [0053] with a metal oxide that is converted to a metal (FeOx to Fe) [0047, fig. 1].  It would have been obvious to one of ordinary skill in the art to use the oxidizing bed and recycling method of Pham with the method of Berlowitz for the benefit of utilizing excess CO2 for hydrogen generation [Pham 0053].  Modified Berlowitz would not explicitly teach using the cathode exhaust to oxidize the converted metal.  However, this would be an obvious variant to one of ordinary skill in the art since the oxygen in the cathode exhaust would act as an oxidizing agent which are used by Pham for hydrogen generation [Pham 0053].
With regard to claim 7, Berlowitz teaches an input stream (combustion exhaust) with 5 vol. % or less CO2 and an exhaust of 1 vol. % or less [0055].
With regard to claim 8, Berlowitz does not explicitly teach the claimed transference, however due to teaching the same type of fuel cell (molten carbonate) [0048] operated in similar conditions (minimizing CO2 with a cathode exhaust comprising 2.0 vol. % or less CO2 (1.5 vol. % or less) [0055] it should exhibit the claimed properties.
With regard to claim 9, Berlowitz teaches a CO2 utilization of 75% or more [0054].
With regard to claim 10, Berlowitz teaches generating electricity at a voltage of 0.55 V or more (0.6 V) [0076].
With regard to claim 11 Berlowitz teaches a H2 concentration in the anode exhaust of 5 vol. % or more (10 % or more) [table 7].
With regard to claims 12-14, Modified Berlowitz does not explicitly teach oxidizing the anode exhaust using a metal oxide oxidizer.  However, in the same field of endeavor, Pham teaches recycling anode exhaust to an oxidizing bed comprising iron oxide in a fixed or fluidized bed [0015, 0021, 0048, 0053] with a metal oxide that is converted to a metal (FeOx to Fe) [0047, fig. 1].  It would have been obvious to one of ordinary skill in the art to use the oxidizing bed and recycling method of Pham with the method of Berlowitz for the benefit of utilizing excess CO2 for hydrogen generation [Pham 0053].

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berlowitz, Campanari, and Pham as applied to claims 1-2, and 5-14 above, and further in view of Sit et al. (US 2012/0214106 A1, hereafter Sit).
With regard to claims 3-4, modified Berlowitz does not teach using heat generation for steam or electrical power.  However, in a field of endeavor relevant to the problem solved (use of metal oxide reactions), Sit teaches using reduced metal oxides to generate heat and using heat to generate steam and electricity (combined heat and power) and using a heat recovery steam generator [0030, 0076, 0077].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the steam and power (electricity) generation method of Sit with the method of modified Berlowitz for the benefit of high efficiency power generation and carbon dioxide removal [Sit 0022].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/STEWART A FRASER/Primary Examiner, Art Unit 1724